USCA11 Case: 20-14675      Date Filed: 01/05/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14675
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
CHRISTOPHER PATTERSON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 9:14-cr-80106-MGC-1
                   ____________________
USCA11 Case: 20-14675              Date Filed: 01/05/2022         Page: 2 of 6




2                          Opinion of the Court                        20-14675


Before JORDAN, BRANCH, and GRANT, Circuit Judges.
PER CURIAM:
       Christopher Patterson appeals the district court’s denial of
his renewed motion for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A). 1 Patterson argues that the government conceded
that he established an extraordinary and compelling reason, and
the district court erred in denying his renewed motion without
considering the § 3553(a) factors. Because the district court failed
to provide sufficient explanation for its decision to allow for
meaningful appellate review, we vacate and remand for further
proceedings.




1Generally, a court “may not modify a term of imprisonment once it has
been imposed.” 18 U.S.C. § 3582(c). Section 3582(c)(1)(A), however,
provides the following limited exception:
        the court, upon motion of the Director of the [BOP], or upon
        motion of the defendant after the defendant has fully
        exhausted all administrative rights . . . may reduce the term
        of imprisonment . . . , after considering the factors set forth in
        section 3553(a) to the extent that they are applicable, if it
        finds that . . . extraordinary and compelling reasons warrant
        such a reduction . . . and that such a reduction is consistent
        with applicable policy statements issued by the Sentencing
        Commission.
Id. § 3582(c)(1)(A).
USCA11 Case: 20-14675           Date Filed: 01/05/2022   Page: 3 of 6




20-14675               Opinion of the Court                         3

                           I.        Background
        In 2014, Patterson pleaded guilty to bank robbery and was
sentenced to 120 months’ imprisonment. In April 2020, Patterson
filed a pro se motion for compassionate release, arguing that early
release was warranted because he suffered from asthma and other
chronic respiratory issues that put him at increased risk of serious
illness or death from COVID-19. The government opposed the
motion, and the district court ultimately denied the motion,
concluding that Patterson had failed to demonstrate extraordinary
or compelling circumstances. Because Patterson failed to
demonstrate the requisite extraordinary or compelling
circumstances, the district court had no occasion to consider the
§ 3553(a) factors.
       Several months later, Patterson, through counsel, filed a
renewed motion for compassionate release. In addition to
respiratory issues, Patterson asserted that he had been diagnosed
with hypertension and suffered from obesity, which were
additional risk factors for serious illness or death from COVID-19.
He maintained that the § 3553(a) factors supported his request.
       In response, the government took “the position that
[obesity] constitutes an extraordinary and compelling reason,” but
nevertheless argued that Patterson’s motion should be denied
based on his “relatively young age,” his overall health, his
criminal history, his offense conduct, the length of his sentence,
and other § 3553(a) factors.
USCA11 Case: 20-14675        Date Filed: 01/05/2022    Page: 4 of 6




4                      Opinion of the Court                20-14675

       Following Patterson’s reply, the district court denied the
motion stating as follows: “The [c]ourt has carefully reviewed the
Motion, the Government’s Opposition, and is otherwise fully
advised of the premises. The [c]ourt finds no reason to disturb its
prior determination that a release is not warranted pursuant to 18
U.S.C. § 3582(c)(1)(A).” Patterson, through counsel, appealed.
                            II.    Discussion
       Patterson argues that the district court erred in denying his
renewed motion because there is no indication that the district
court considered the government’s concession that he had
established an extraordinary and compelling reason or any of the
§ 3553(a) factors.
        We review de novo whether a defendant is eligible for an
18 U.S.C. § 3582(c) sentence reduction. United States v. Bryant,
996 F.3d 1243, 1251 (11th Cir. 2021). If a defendant is eligible for
relief, we review the district court’s decision to grant or deny
relief for an abuse of discretion. Id.; see also United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021).
      Generally, a court “may not modify a term of
imprisonment once it has been imposed.” 18 U.S.C. § 3582(c).
Section 3582(c)(1)(A), however, provides the following limited
exception:
      the court, upon motion of the Director of the [BOP],
      or upon motion of the defendant after the defendant
      has fully exhausted all administrative rights . . . may
USCA11 Case: 20-14675         Date Filed: 01/05/2022      Page: 5 of 6




20-14675               Opinion of the Court                          5

      reduce the term of imprisonment . . . , after
      considering the factors set forth in section 3553(a) to
      the extent that they are applicable, if it finds that . . .
      extraordinary and compelling reasons warrant such
      a reduction . . . and that such a reduction is
      consistent with applicable policy statements issued
      by the Sentencing Commission.
Id. § 3582(c)(1)(A). “The ‘applicable policy statement[ ]’ to which
§ 3582(c)(1)(A) refers states, in turn, that, the court may reduce a
term of imprisonment if, as relevant here, it ‘determines that . . .
the defendant is not a danger to the safety of any other person or
to the community.’” United States v. Tinker, 14 F.4th 1234, 1237
(11th Cir. 2021) (quoting U.S.S.G. § 1B1.13). Thus, under
§ 3582(c)(1)(A), the district court may reduce a movant’s
imprisonment term if: (1) there are “extraordinary and compelling
reasons” for doing so, (2) the factors listed in 18 U.S.C. § 3553(a)
favor doing so, and (3) doing so is consistent with the policy
statements in U.S.S.G. § 1B1.13. Id. (quotation marks omitted). If
the district court finds against the movant on any one of these
requirements, it cannot grant relief, and need not analyze the
other requirements. United States v. Giron, 15 F.4th 1343, 1347–
48 (11th Cir. 2021).
       The district court “must explain its sentencing decisions
adequately enough to allow for meaningful appellate review.” Id.
at 1345 (quotation omitted); see Cook, 998 F.3d at 1183–84. If we
are unable to discern the basis for the district court’s decision
USCA11 Case: 20-14675        Date Filed: 01/05/2022     Page: 6 of 6




6                      Opinion of the Court                20-14675

from its order, we will vacate the decision and “send the case back
to the district court for a more complete explanation.” United
States v. Stevens, 997 F.3d 1307, 1317 (11th Cir. 2021) (quotation
omitted); Cook, 998 F.3d at 1185–86.
        Here, although the district court stated that it saw “no
reason to disturb its prior determination that a release is not
warranted pursuant to 18 U.S.C. § 3582(c)(1)(A),” it did not
explain its reasoning. We have no way of knowing whether the
district court’s determination was based on the same ground as
before—that Patterson’s medical conditions were not
“extraordinary and compelling reasons”—or whether it accepted
the government’s concession that such reasons were present but
determined that Patterson nevertheless failed to meet one of the
other two necessary conditions for granting relief. Because the
district court’s order does not provide sufficient explanation of its
determination, we cannot conduct meaningful appellate review
and we must vacate and remand. Stevens, 997 F.3d at 1317.
      VACATED AND REMANDED.